
	
		I
		111th CONGRESS
		2d Session
		H. R. 6255
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require mail-order pharmacies to notify customers when
		  generic drugs become available and to prevent mail-order pharmacies from
		  substituting drugs without the express authorization of the
		  prescriber.
	
	
		1.Notification of generic drug
			 availability and requirement of authorization for drug substitutions
			(a)NotificationIf a generic drug that is the
			 pharmaceutical equivalent of a brand name drug becomes available, a mail-order
			 pharmacy shall inform all customers for whom it receives prescriptions to
			 dispense such brand name drug, that such a generic drug is available.
			(b)Authorized
			 substitution only
				(1)Mail-order
			 pharmacy requirementsA mail-order pharmacy may only dispense a
			 generic drug in substitution for brand name drug (or a brand name drug in
			 substitution for a generic drug) if the mail-order pharmacy—
					(A)notifies the customer that the pharmacy
			 will request that the prescriber provide an authorization to make such a
			 substitution; and
					(B)after providing
			 such notification, obtains the express written authorization of the prescriber
			 of the drug to make such a substitution.
					(2)Prescriber
			 requirementsIf a prescriber provides an authorization under
			 paragraph (1)(B) to a mail-order
			 pharmacy, the prescriber shall provide notice to the customer of such
			 action.
				(c)Civil Monetary
			 Penalties
				(1)In
			 generalThe Secretary of
			 Health and Human Services may assess a civil monetary penalty against a
			 mail-order pharmacy in an amount not to exceed $500 for each violation, by such
			 pharmacy, of the requirements of—
					(A)subsection (a)
			 (relating to notice to customers); or
					(B)subsection (b)(1)
			 (relating to obtaining authorization from prescribers before making drug
			 substitutions).
					(2)Procedure and
			 judicial reviewSubsections
			 (b), (c), and (d) of section 307 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 335b) apply to a civil monetary penalty under
			 paragraph (1) in the same manner that
			 such subsections apply to civil penalties under subsection (a) of such section
			 307.
				(d)DefinitionsFor
			 purposes of this section:
				(1)Brand name
			 drugThe term brand
			 name drug means a prescription drug for which an application is approved
			 under section 505(c) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355(c)), including an application referred to in section 505(b)(2) of such
			 Act.
				(2)Generic
			 drugThe term generic
			 drug means a prescription drug that—
					(A)has lost the
			 patent protection that is provided to a single manufacturer or multiple
			 manufacturers; and
					(B)is widely
			 available from multiple manufacturers.
					(3)Mail-order
			 pharmacyThe term
			 mail-order pharmacy means a pharmacy that—
					(A)is State-licensed;
			 and
					(B)conducts its
			 pharmaceutical business primarily through mail services.
					(e)PreemptionThis
			 section preempts the laws of any State to the extent that such State laws are
			 inconsistent with this section.
			(f)Effective
			 dateThis section shall take effect on January 1, 2011.
			
